Case 1:19-cv-04291-RLY-TAB Document 113 Filed 06/02/21 Page 1 of 7 PageID #: 830




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 MICHELLE FITZGERALD,                     )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )      Case No. 1:19-cv-4291-RLY-TAB
                                          )
 RONCALLI HIGH SCHOOL, INC.,              )
 and the ROMAN CATHOLIC                   )
 ARCHDIOCESE OF                           )
 INDIANAPOLIS, INC.,                      )
                                          )
       Defendants.                        )

             REPLY IN SUPPORT OF DEFENDANTS’ MOTION TO
                      ALTER OR AMEND JUDGMENT
    Plaintiff Michelle Fitzgerald’s Title VII retaliation claim fails on the pleadings

 because her complaint makes clear that all adverse employment decisions were made

 before the alleged protected activity took place. And where her complaint alleges an

 additional action against a third party, the complaint’s alleged facts both spell out a

 non-retaliatory basis for the decision and a First Amendment bar to bringing a claim

 based on it. Fitzgerald’s response now tries to dispute her own pleadings (and her

 prior representations to this Court). But such litigation posturing fails where it is, as

 here, “directly contradicted by the allegations in [the] complaint.” Thomas v. French,

 No. 4:12-CV-073, 2014 WL 1316873, at *4 (N.D. Ind. Mar. 28, 2014); see, e.g., Muse v.

 Justus, 505 F. App’x 598, 599 (7th Cir. 2013) (“disregard[ing]” a “blanket assertion”

 that “contradicts the allegations in [plaintiff’s] complaint”).

                                      ARGUMENT

      Fitzgerald’s response confirms her complaint’s timeline: Roncalli made the deci-

 sion on August 10, 2018, to place her on “paid administrative leave” in advance of

 nonrenewal, after being told she could not continue in her role while in public breach
Case 1:19-cv-04291-RLY-TAB Document 113 Filed 06/02/21 Page 2 of 7 PageID #: 831




 of her contract by civil “marriage to a female spouse.” Compl. ¶¶ 52, 56; see Resp. 3.

 Because she has offered no opposition activity prior to that date, neither that decision

 nor actions in furtherance of that decision can support a retaliation claim.

      Fitzgerald responds that in “the ensuing days” she opposed “how she had been

 treated.” Resp. 3. She then attempts to connect that to Defendants disallowing her

 from coming on campus and disabled access to her work email, claiming these acts

 constituted a “ratchet[ing] up” of the retaliation. Resp. 6.

      But this pivot to campus and email access doesn’t solve the problem. For one

 thing, nothing in the complaint suggests these acts were anything other than the
 normal incidents of ending employment, and thus part and parcel of the August 10

 decision that (again) predated any protected activity. Indeed, it’s strange to imagine

 otherwise—why would Fitzgerald maintain her email or campus presence as the

 school was replacing her? An employee can’t convert a pre-protected-conduct termi-

 nation decision into a retaliation claim merely by focusing on the employer’s normal
 “manner of implementing” it. Harvey v. County of Koochiching, 527 F.3d 711, 725-26

 (8th Cir. 2008) (employee barred from challenging suspension as retaliation also
 couldn’t challenge the “deactivating [of her] cardkey” to effect the suspension); see

 also, e.g., Perez v. City of New York, 843 F. App’x 406, 408 (2d Cir. 2021) (no causation

 where adverse action “was part and parcel of” pre-opposition “disciplinary process”
 (citing Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001))). To

 hold otherwise would be in practical terms to nullify the Supreme Court’s repeated

 admonitions that Title VII must leave employers free to “proceed[] along lines previ-
 ously contemplated” even when an employee later interjects protected activity. Clark

 Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 272 (2001); see also Univ. of Tex. Sw. Med.

 Ctr. v. Nassar, 570 U.S. 338, 358 (2013).

      Second, if separated from her actual nonrenewal, neither of these end-of-em-

 ployment items makes out a materially adverse action unto themselves. For Title VII


                                             2
Case 1:19-cv-04291-RLY-TAB Document 113 Filed 06/02/21 Page 3 of 7 PageID #: 832




 retaliation purposes, a materially adverse action “must be one that a reasonable em-

 ployee would find to be materially adverse such that the employee would be dissuaded

 from engaging in the protected activity.” Lewis v. Wilkie, 909 F.3d 858, 867 (7th Cir.

 2018) (cleaned up). No reasonable employee already put on leave in advance of non-

 renewal would find these minor actions furthering the leave and replacement (even

 if true as described) to deter protected activity. See Freelain v. Village of Oak Park,

 888 F.3d 895, 902 (7th Cir. 2018) (material adversity is “an objective standard”); see

 also, e.g., Kaplan v. New Trier High Sch., No. 11 C 981, 2011 WL 5301786, at *4 (N.D.

 Ill. Nov. 2, 2011) (dismissing retaliation claim under Seventh Circuit precedent where

 plaintiff failed to “allege [action] that was so onerous as to dissuade a reasonable

 employee from exercising her rights” as an objective matter, even though she alleged

 action “caused her to suffer depression and exacerbated her diabetes symptoms”).

      Fitzgerald thus changes tacks, attempting to lump in Roncalli’s decision to “put

 Fitzgerald on [paid] administrative leave” on August 10 as a “response[] to her un-

 willingness to accept the discrimination.” Resp. 5. Likewise, Fitzgerald lists “the

 School refus[ing] to renew her contract” as a “reaction to Fitzgerald’s EEOC claims

 and her unwillingness to accept or stay silent about the School’s discrimination.”

 Resp. 4. But these characterizations contradict the complaint, which states: “Ron-

 calli’s decision not to renew Fitzgerald’s employment contract was consistent with

 Defendant’s statement of intent in the meeting with Fitzgerald on August 10, 2018,”

 that is, that Fitzgerald was going to be nonrenewed so long as she didn’t “resign[]”

 or “dissolv[e] what they termed her ‘civil union.’” Compl. ¶ 53. And while she now

 attempts to claim Defendants “demand[ed]” that she “stay silent about the School’s

 discrimination,” Resp. 4-5, her complaint is clear that the only (alleged) request to

 “keep quiet” was about her own same-sex union—not about the school’s policies or




                                           3
Case 1:19-cv-04291-RLY-TAB Document 113 Filed 06/02/21 Page 4 of 7 PageID #: 833




 practices regarding such unions (as required for a retaliation claim), which the com-

 plaint confirms were already public and open. See Compl. ¶¶ 49, 55.1

     At base, these are attempts to conjure two claims from one. Fitzgerald alleges she

 was placed on leave in advance of nonrenewal because she confirmed her intent to

 remain in a public same-sex union that her contract prohibited. Whether that action

 supports a claim for unlawful termination (it doesn’t), it cannot be duplicated into a

 claim for retaliation on these allegations. See Kelly v. St. Luke Cmty. United Method-

 ist Church, No. 3:14-cv-1590-B, 2015 U.S. Dist. LEXIS 154174, at *14 (N.D. Tex. Nov.

 10, 2015) (“Kelly could not have opposed her own dismissal until after it occurred,

 making it unlikely that Masters had decided to retaliate against her for something

 that had not yet happened.”).

     Fitzgerald’s alternative arguments regarding her father’s volunteer ministry with

 a student retreat are equally foreclosed by the complaint. As explained previously,

 the complaint expressly alleges that Fitzgerald’s father was told he was dismissed

 due to concerns arising from his own protest activity. Compl. ¶ 105. Rather than al-

 lege any fact calling that into question—or supporting Fitzgerald’s conclusory state-

 ments that the dismissal was done to deter her EEOC action, see Resp. 8—the com-

 plaint specifically spells out that her father and family have “frequent[ly]” engaged

 in protest activity. Compl. ¶ 70; see Resp. 8 (“both father and daughter had been ac-

 tively opposing” firing).2 In short, the complaint does not plausibly connect any action

 by Fitzgerald with decisions made regarding her father.



 1 Fitzgerald also declined to rely on any of the August actions in her prior filing. See
 ECF 53 (Response to Defendants’ Motion for Judgment on the Pleadings) (“[T]he chro-
 nology buttresses the pleading: while the Plaintiff was placed on leave and banned
 from campus in August 2018, she was not given notice that her contract would not be
 renewed until May 2, 2019, well after the events giving rise to the retaliation arose.”).
 2 Fitzgerald declines to press the theory—suggested in her complaint, see Compl.

 ¶ 70—that the father fell within Title VII’s zone of interests. Resp. 7 n.2.


                                            4
Case 1:19-cv-04291-RLY-TAB Document 113 Filed 06/02/21 Page 5 of 7 PageID #: 834




      But regardless of causation issues, Fitzgerald’s attempt to hold Defendants lia-

 ble for the actions with respect to her father are barred by the First Amendment. As

 explained in our motion (at 4-5), a religious school cannot be civilly liable for retalia-

 tion under Title VII for a decision to dismiss someone involved in “educating and

 forming students in the faith,” whatever the reason and whatever their additional

 responsibilities. Our Lady of Guadalupe Sch. v. Morrissey-Berru, 140 S. Ct. 2049,

 2069 (2020); see id. at 2064 (religious schools protected in decisions regarding those

 responsible for “educating young people in their faith, inculcating its teachings, and

 training them to live their faith”).

      Fitzgerald’s sole response—that applying the ministerial exception to the re-

 treat role is “premature,” Resp. 9—is belied by the complaint. The complaint states

 unambiguously that the entirety of Pat Fitzgerald’s role was to supervise students in

 “their personal and spiritual growth,” and provide “significant” personal guidance

 and teaching to lead the students in a “deeply personal and emotional experience.”

 Compl. ¶¶ 98-102. In short, the complaint states unambiguously that Pat Fitzgerald’s

 role was to “form[ ] students in the faith,” and no Title VII retaliation claim can be

 maintained arising from a religious school removing that role. Our Lady, 140 S. Ct.

 at 2069; see Hosanna-Tabor Evangelical Lutheran Church & Sch. v. EEOC, 565 U.S.

 171, 196 (2012) (applying ministerial exception to bar retaliation claim). Accordingly,

 the claim is barred, consistent with other courts that have found the ministerial ex-

 ception to bar a claim where the pleadings acknowledge a substantial religious duty.

 See Demkovich v. St. Andrew the Apostle Parish, No. 1:16-CV-11576, 2017 WL

 4339817, at *3 (N.D. Ill. Sept. 29, 2017) (applying ministerial exception to dismiss

 action based substantially on “the substance of Demkovich’s work at St. Andrew as

 he himself has pled it” in the complaint); Sterlinski v. Catholic Bishop of Chi., 203 F.

 Supp. 3d 908, 914-15 (N.D. Ill. 2016) (dismissing where plaintiff’s complaint alone

 established that his “duties placed him within the confines of the ministerial


                                             5
Case 1:19-cv-04291-RLY-TAB Document 113 Filed 06/02/21 Page 6 of 7 PageID #: 835




 exception”); see also, e.g., United States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005)

 (claim fails at pleading stage if “the allegations of the complaint itself set forth eve-

 rything necessary to satisfy the affirmative defense”).

                                    CONCLUSION

    The Archdiocese respectfully requests the Court alter or amend the order of March

 31, 2021, to dismiss Fitzgerald’s Title VII retaliation claim.
                                                Respectfully submitted,

                                                /s/ Christopher C. Pagliarella
  John S. (Jay) Mercer, #11260-49               Luke W. Goodrich (DC # 977736)
  Wooton Hoy, LLC                               Daniel H. Blomberg (DC # 1032624)
  13 North State Street, #2A                    Joseph C. Davis (DC # 1047629)
  Greenfield, IN 46140                          Christopher C. Pagliarella (DC #273493)
  (317) 439-0541                                The Becket Fund for Religious Liberty
                                                1919 Pennsylvania Ave. NW Ste. 400
                                                Washington, DC 20006
                                                (202) 955-0095
                                                (202) 955-0090 fax
                                                cpagliarella@becketlaw.org

                                Attorneys for Defendants




                                            6
Case 1:19-cv-04291-RLY-TAB Document 113 Filed 06/02/21 Page 7 of 7 PageID #: 836




                            CERTIFICATE OF SERVICE

    I certify that a copy of the foregoing was served upon the following on June 2,

 2021, by this Court’s electronic filing system:


    Mark W. Sniderman
    Findling Park Conyers Woody & Sniderman, P.C.
    151 N. Delaware St., Suite 1520
    Indianapolis, IN 46204
    Tel: (317) 361-4700

    David T. Page
    Henn Haworth Cummings & Page
    1634 W. Smith Valley Road, Suite B
    Greenwood, IN 46142
    Tel: (317) 885-0041

    Adrianne Spoto
    Bradley Girard
    Richard B. Katskee
    Americans United for Separation of Church and State
    1310 L Street NW, Suite 200
    Washington, DC 20005
    Tel: (202) 466-3234


                                         By: /s/ Christopher C. Pagliarella
                                         Luke W. Goodrich (DC # 977736)
                                         Daniel H. Blomberg (DC # 1032624)
                                         Joseph C. Davis (DC # 1047629)
                                         Christopher C. Pagliarella (DC # 273493)
                                         The Becket Fund for Religious Liberty
                                         1200 New Hampshire Ave NW
                                         Suite 700
                                         Washington, DC 20036
                                         (202) 955-0095
                                         (202) 955-0090 fax




                                            7
